Earl Warren: Number 615, Escobedo, Petitioner, versus Illinois. Mr. Kroll.
Barry L. Kroll: Mr. Chief Justice, may it please the Court. This is a writ of certiorari to the Supreme Court of Illinois. Once again, it posses the problem of the rights of the individual who has been accused by the police of participation in a criminal offense and who has been taken by the police to the station, the rights of the individual to the consultation or to the effective assistance of counsel as opposed to the right, claimed right of the State to interrogate him for the purpose of obtaining judicial or non-judicial admissions to be used as evidence against him in the event of a trial.
Speaker: This is before indictment.
Barry L. Kroll: That's right, Your Honor.
Speaker: For -- for a charge (Inaudible)
Barry L. Kroll: That's right, Your Honor. The facts of the case may be stated briefly. They are not too difficult. On the evening of January 19th, the petitioner's brother-in-law was shot in the garage behind his home. This happened about midnight. Approximately 2:30 in the morning, the petitioner, a 22-year-old young man of Mexican extraction, a married man whose wife was pregnant, was arrested by the police with a boyfriend, Bobby Chan, while they were in the home of another sister. They were babysitting. They were taken by eight or nine policemen to the Fillmore Avenue District Station about 3 o'clock in the morning and they were questioned by the police for a period of about 14 or 15 hours. At that time, Danny denied any knowledge whatsoever of the offense. About 5 o'clock that evening, Attorney Warren Wolfson, who had been retained by Danny and Bobby Chan in connection with a personal injury action against the Chicago Transit Authority of some six months earlier, appeared at the police station and pursuant to a writ of habeas corpus, obtained their release. On January 30th --
Earl Warren: Obtained their release, did you say?
Barry L. Kroll: That's right, Your Honor, pursuant to a writ of habeas corpus. On January 30th, a Saturday evening, about 8 o'clock, Danny was at his sister's home, his -- the widow of the deceased. At that time, several police officers came with warrants for the arrest of Danny and his sister. They took them in the police car, whether he was handcuffed or not is a disputed question and took him to the police headquarters at (Inaudible). While they were taking Danny to police headquarters, one of the officers said, "We've got evidence that you did the killing or somebody says that you shot your brother-in-law." And Danny denies this. He states either, "I don't know what you were talking about," is Danny's statement or the officer's statement is, "Well, I'd better let that person tell me that. About 9 o'clock or so or 9:30, the testimony of the police officers is in conflict, they arrived at the police station. Danny was then taken to one room, Bobby Chan taken to another. By the way, Bobby Chan had been rearrested separately and was placed in a room adjacent to Danny. Bobby Chan and Danny, both requested to be allowed to consult with Mr. Wolfson. Now, Mr. Wolfson was at the police station. He had been informed, the record is silent as to how, that Danny and Bobby had been taken there but nonetheless, he came to the police station. He asked to see his clients. He was told, "Well, they haven't been here very long. You can't see them. ”He was told by one police officer that "You'll have to see somebody else," and he was shunted around from one detective to another in the Homicide Division. Ultimately, he got to Captain Flynn. He wasn't really the captain, he was the acting captain, but all the officers referred to him as “captain,” sometimes “lieutenant” and this might clear up some question as to his rank, he was the officer-in-charge.
Arthur J. Goldberg: (Inaudible)
Barry L. Kroll: The Detective Bureau of the Homicide Section. Captain Flynn testifies that about a quarter to 10 or 10 o'clock, he was told that there was an attorney there representing Escobedo and at this time, Captain Flynn testified he had no knowledge that Escobedo was in the station and he had no knowledge of really anything that had happened before, but the attorney came up to Captain Flynn and cited the Illinois statutes asking -- allowing him a privilege to consult with his client and Captain Flynn said, “Well, they've been only interrogating him for a short time. You can't see him now. You can see him when they're finished with him," words to this effect. In this -- another police officer who heard this corroborates Captain Flynn's testimony and there really is no question but that the Captain refused Mr. Wolfson's request to consult with Danny and Bobby. Mr. Wolfson was not content with this rebuff and wanted to see his clients as he felt properly so, we believe, that he had a right to. And he went down to a desk, which fortunately or perhaps, unfortunately, was adjacent to the room in which Danny was being kept and he started asking the desk's Sergeant there for permission to see Danny and they, through happenstance, were overheard by Danny who was sitting in the adjacent room and the door was ajar. Danny saw that his attorney was there trying to see him.
Potter Stewart: On the night of January the 30th?
Barry L. Kroll: That's right, Your Honor.
Potter Stewart: 10 days after his original arrest?
Barry L. Kroll: 10 days after his original arrest and release on habeas corpus petition.
Potter Stewart: Right.
Barry L. Kroll: By the way, Danny had been arrested, but had not been charged with anything. This is somewhat similar to the black book practice which was held to be questionable in the Haynes case.
Hugo L. Black: This was before the confrontation?
Barry L. Kroll: This was all before the confrontation, Your Honor. Danny had requested to see his attorney. He was told, one, the attorney didn't want to see him and Danny heard his attorney out there at the desk asking to see him. Danny heard the officers tell the attorney, "You can't see him until we're done. "He heard that no time limit was set and in fact, the police officer stated that there was no time limit set to this interrogation and the attorney would be prevented from talking to Danny until the interrogation had been terminated. Now, Bobby Chan --
Arthur J. Goldberg: (Inaudible)
Barry L. Kroll: Well, there seems to be some question, Mr. Justice Goldberg, in that we presented these statutes to the Illinois Supreme Court and the Illinois Supreme Court construed these statutes, which on their face appear, to give the man the right, unless there's escape or some other possibility like that. The Illinois Court said that these statutes do not evidence an intention to insulate the state from the questioning. They said they -- there is no right to immediate access despite the language of the statute. This is one of the holdings of the case below that the statutes do not actually grant the rights that this Court previously referring to them in footnotes in the Guam case and the Crooker case, this Court thought that Illinois had granted, under their statutes, this right, but apparently, the Supreme Court of Illinois has held that the right is not absolute.
Arthur J. Goldberg: That is (Inaudible)
Barry L. Kroll: Well, the -- there as only one appeal, Your Honor. The case was first argued and thereafter, about four months later, an opinion was published in which they reversed the conviction apparently on the grounds that the State did not prove the voluntariness. Thereafter, the State filed a petition for rehearing which was granted. It was heard solely on briefs and the ultimate opinion was promulgated in which the Court held, one, that they did not find a voluntariness question sufficient to reverse and two, that the denial of counsel was insufficient to -- to render this. This superseded the first opinion and under Illinois --
Tom C. Clark: Justice House opinion?
Barry L. Kroll: Pardon?
Tom C. Clark: Justice House wrote the final opinion.
Barry L. Kroll: Justice House wrote the final opinion and this superseded the original opinion and under Illinois law, that opinion is merely one that apparently never has any efficacy, there having been granted a rehearing.
Tom C. Clark: House is (Inaudible)
Barry L. Kroll: He had indicated that he would file a dissent, but when the rehearing was granted, whatever his dissent was, apparently, it became the opinion of the entire court.
Tom C. Clark: No dissents?
Barry L. Kroll: No dissents, Your Honor. And we could speculate as to the reasons but that would be beyond our province. Now --
Earl Warren: We'll recess now, Mr. --